                       IN THE UNITED STATES DISTRICT COURT
                 . FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-00264-D

SABRINA GOUTHIER,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
                                                      ) ORDER APPROVING ATTORNEY
ANDREW SAUL, 1                                        ) FEES PURSUANT TO 42 U.S.C. § 406(b)
Commissioner of Social Security,                      )
                                                      )
               Defendant.                             )

        Upon consideration of Plaintiffs petition for attorney's fees pursuant to 42 U.S.C. §§

406(b) and 1383(d)(2), and Defendant's response, it is this ..:I__ day of May, 2021, by the United

States District Court for the Eastern District of North Carolina,

        ORDERED that Plaintiffs counsel is awarded an attorney's fee pursuant to the Social

Security Act, 42 U.S.C. §§ 406(b) and 1383(d)(2), in the amount of $10,412.13 (or 25% of

Plaintiffs past-due benefits, whichever is less). Plaintiffs counsel will reimburse Plaintiff any

fees she previously received under the Equal Access Justice Act (EAJA) ($8,400), 28 U.S.C. §

2412.

        SO ORDERED. This __.1,___day of May, 2021.




                                      J   S C. DEVER Ill
                                      UNITED STATES DISTRICT COURT JUDGE




1 Andrew   Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
